Ltoit, J.
The only question presented by this appeal is: Can the money received by the defendant from the United States on account of a pension granted to him, be reached by a judgment creditor in this proceeding? In 1866, congress enacted as follows: “No sums of money due, or to become due, to any pensioner shall be liable to attachment, levy or seizure by of under any legal or equitable process whatever, whether the same remains with the pension office or any officer or agent thereof, or is in course of transmission to the pensioner entitled thereto, but shall inure wholly to the benefit of such pensioner.” U. S. R. S., sec. 4747.
The circuit judge held that this statute exempts the money from seizure under any judicial process, and hence set aside the order of the commissioner, which was founded upon the opposite view of the statute.
We are entirely satisfied that the learned circuit judge interpreted the statute correctly. The subject matter of the statute is pension money, and its purpose and object is to protect the pensioner in the personal enjoyment of the bounty of the government. The exemption is absolute in its terms. The money shall not “ be liable to attachment, levy or seizure by or under any legal or equitable process whatever, . . . but shall inure wholly to the benefit of such pensioner.” And *88as an additional safeguard for the protection of the pensioner, and the more effectually and certainly to secure the object of the statute, the exemption was made to cover and protect the money while still in the pension office, and when in course of transmission to the pensioner. The words “ due, or to become due,” in the statute, were doubtless employed to render it certain that the benefit of the statutory exemption was intended for pensioners to whom pensions had already been granted, as well as for those to whom pensions should be granted after the statute was enacted.
Manifestly none of the above provisions of the statute were intended as limitations upon the right of exemption thereby conferred, but rather as extensions of it. The plain meaning of the statute is, that the specific money received by the pensioner from the government in payment of a pension granted to him cannot be reached by a creditor and applied to the payment of the debt of the pensioner by any judicial process. To sustain this construction it is not necessary to'resort to the rule which prevails in this state, that exemption laws are to be liberally construed in favor of the debtor. Krueger v. Fierce, 87 Wis., 269.
The only cases cited in which the statute (section 4747) has been considered, are Eckert v. McKee, 9 Bush (Ky.), 355, and Kellogg v. Barton, 12 Allen, 527. The first of these cases fully sustains our views of the statute. In the latter case, although there are some expressions in the opinion opposed to our views, it was held that the statute was not applicable because the money had been paid to the agent of the pensioner before it was enacted.
The remaining cases (all from New England) cited in the brief of counsel for plaintiff, have but little bearing on the question under consideration. Moreover, it must be remembered that those cases were decided by courts which, in the construction of exemption laws, hold a strict rule against the *89debtor. Hence those cases afford but little aid in the construction of that class of laws by this court. Watkins v. Blatschinski, 40 Wis., 347.
"We have no doubt of the power of congress to attach to the money donated by it the quality of non-liability to seizure for the debt of the donee. Congress has exempted from local taxation the securities of the government, held by its creditors, and no one now questions the power to do so. The power to exempt pension money from seizure for debt rests on the same principle; and if it exists in the one case, it must necessarily exist in the other.
By the Court.— The order of the circuit court is affirmed.